 

 

 

 

 

n _ _ _ 0' ¢' tcoun

Case 1.18 cr 01078 Documen ed m TXSD on 11/29/18 l§,%%é;if§§: ri'gt'(;‘f?.i.exas
0 mix/ff Fz:,t~:t)

UNITED STATES DIST®CT COURT NUV 2 9 2018

for the
Southern District of Texas

AO 91 (Rev. ll/l l) Criminal Complaint

Dav|d J. Brad|ey, Clerk of Court

United States of America ) l /
v. § CaseNo. /l§’ig’ ilgl ‘ 'MJ
Emesto Vitela §
Defendam(s) )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 29, 2018 in the county of Cameron in the Southem District of Texas, the defendant(s)
violated:

Code Section Ojj”ense Description
Title 18, United States Code, Section 2252A knowingly receives, or distributes, any visual depiction involving the
use of a minor engaging in sexually explict conduct using any measns
or facility of interstate or foreign commerce by any means including
by computer

This criminal complaint is based on these facts:

On Thursday, November 29, 2018, a federal search warrant was executed at . During the
federal search warrant execution, agents located multiple video and image files of child pomography.

During the interview of the suspect, Ernesto Vitela, he admitted to knowingly and intentionally downloading video and image
files of child "pornography. '

[:] Continued on the attached sheet. Q¢Q 9 A.~/

7 Complainant’s ignature

 

Scott Mclver Special Agent

Printea' name and title
b

 

     

Swom to before me and signed in my presence.

411/amber §§ l Za/J'

Date

 

signc}ture

Brownsville, Texas Ignacio Torteya U.S. Magistrate Judge
City and State Printed name and title

